Name: Commission Regulation (EEC) No 2399/92 of 14 August 1992 modifying Regulation (EEC) No 3872/91 fixing, for the 1992 fishing year, the annual import quotas for the products subject to the rules for the application by Spain of quantitative restrictions on fishery products
 Type: Regulation
 Subject Matter: Europe;  international trade
 Date Published: nan

 No L 235/6 Official Journal of the European Communities 18 . 8 . 92 COMMISSION REGULATION (EEC) No 2399/92 of 14 August 1992 modifying Regulation (EEC) No 3872/91 fixing, for the 1992 fishing year, the annual import quotas for the products subject to the rules for the application by Spain of quantitative restrictions on fishery products HAS ADOPTED THIS REGULATION : Article 1 In the table of the Annex to Regulation (EEC) No 3872/91 the figures for frozen fillets of hake of the genus Merluccius spp, falling within CN code 0304 20 57, are hereby replaced by the following : Quarterly instalments THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 360/86 of 17 February 1986 laying down rules for the application by Spain and Portugal of quantitative restrictions on fishery products ('), as amended by Regulation (EEC) No 4064/86 (2), and in particular Article 2 thereof, Whereas Article 2 (3) of Regulation (EEC) No 360/86 provides for the possibility of revising during the course of the year the quantity of the quotas, as well as their quarterly instalments, as laid down in Commission Regu ­ lation (EEC) No 3872/91 (3) ; Whereas Spain has made a request for an increase of 10 000 tonnes in the quota level for frozen fillets of hake of the genus Merluccius spp., for the 1992 fishing year ; whereas it is therefore necessary to modify the quota level in question as well as the quarterly instalment ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fishery products, 'Annual quota of import 1 2 3 4 28 000 4 500 4 500 8 500 10 500' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 August 1992. For the Commission Jean DONDELINGER Member of the Commission (') OJ No L 43, 20. 2. 1986, p. 8 . 0 OJ No L 371 , 31 . 12. 1986, p. 9 . (3) OJ No L 363, 31 . 12. 1991 , p. 29.